                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-349-GCM-DCK

 AARON ZECKOSKI,                                      )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 ELSEVIER INC., RELX INC.; RELIX INC.                 )
 EMPLOYEE BENEFITS, and                               )
 SUPPLEMENTAL RELX INC. US                            )
 SEVERANCE PLAN                                       )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 5) filed by Mark W. Merritt, concerning Russell L. Hirschhorn

on August 7, 2019. Russell L. Hirschhorn seeks to appear as counsel pro hac vice for Defendants

Elsevier Inc.; Relx Inc.; Relx Inc. Employee Benefits Committee; and the Supplemental Relx Inc.

US Severance Plan. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 5) is GRANTED.               Russell L.

Hirschhorn s hereby admitted pro hac vice to represent Defendants Elsevier Inc.; Relx Inc.; Relx

Inc. Employee Benefits Committee; and the Supplemental Relx Inc. US Severance Plan

         SO ORDERED.
                                            Signed: August 8, 2019
